DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-7, 9, 15-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 7, the prior art fails to disclose or make obvious the claimed combination including the following features:
Goto (US 2009/0050254 A1) teaches a device and method for creating a bag with a re-closable tape (see Fig 3 for the bag, and #20 for the reclosable tape). Goto further teaches a punching unit (see Fig 6A, #111A) with an incising blade (Fig 6B, #111B) to partially incise the material (see ¶ [0122]). However, Goto does not specifically teach an adjusting mechanism to adjust the depth of the cut, including a knob with a scale as an indicator of an amount of adjustment, as per claim 1 and 7.
Hiroyuki (JP 2006110651 A) teaches an adjusting mechanism (see Fig 2, #11/#22/#23) for adjusting the depth of a cutting blade (see ¶ [0006] – [0007]), including a bolt that is rotatable to adjust the depth of a cutting blade (see ¶ [0015]). However, Hiroyuki does not specifically teach that the knob includes a scale as an indicator of an amount of adjustment. The adjustment mechanism of Hiroyuki does not specifically adjust a distance of a first gap between a punching blade and an incising blade, as per claims 1 and 7.
Regarding claims 3-6, 9, 15-27, they are allowed as depending from claims 1 and 7, identified as allowable (see above).
The combinations of the claimed limitations are novel and found to be allowable over prior art. The cited references taken singly or in combination do not anticipate or make obvious the applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 6:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JACOB A SMITH/Examiner, Art Unit 3731                                                                                                                                                                                                        
/VALENTIN NEACSU/Primary Examiner, Art Unit 3731